Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  the claim contains the language “in an inhibited state response to”. The phrase should be changed to either “in an inhibited state in response to” or “in an inhibited state respons[[e]]ive to”, which are equivalent phrases.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5519657-(Arimoto).
Regarding claim 1 –
	Arimoto teaches (an) apparatus, comprising: a memory array comprising: a first portion comprising a first plurality of memory cells; and a second portion comprising a second plurality of memory cells; “semiconductor memory device according to the present invention includes a plurality of memory arrays each having memory cells arranged in rows and columns” (Col 6, Lines 11-13).
	Arimoto also teaches control circuitry configured to: designate the first portion as active responsive to a determination that the first portion passed a performance test; (Fig. 3) plus “FIG. 3 shows a configuration of replacement control circuit for replacing a defective word line employed in the present invention” (Col 6, Lines 57-59)  plus  “The testing method of the present invention includes the steps of performing standby current test on a memory array basis, replacing a defective memory array with a spare memory array if a defective array is present” (Col 6, Lines 36-39).
	In addition, Arimoto teaches designate the second portion as inactive responsive to a determination that the second portion failed the performance test, “The testing method of the present invention includes the steps of performing standby current test on a memory array basis, replacing a defective memory array with a spare memory array if a defective array is present” (Col 6, Lines 36-39).

Regarding claim 2 –
	Arimoto teaches all the limitations of claim 1 above.
	Arimoto also teaches wherein the control circuitry is configured to re- map an address corresponding to the second portion such that the address maps to the first portion, (Fig 1) plus “If such replacement scheme is applied to a particular memory array MAm, this particular memory array Mam can be replaced as a whole with spare memory array SMA. Thus, this replacement arrangement enables both the word line by word line replacement and the array by array replacement. When the word line by word lines replacement is performed, switching element SW1 is rendered conductive and fuse elements Fl-F4 are all conductive. If the memory array by memory array replacement is performed, switching element SW1 is made conductive and a fuse element Fu corresponding to a defective memory array MAu having an impermissible leak current caused is cut off or blown off to suppress current consumption therein” (Col 9, Lines 38 – 50).

Regarding claim 4 –	
	Arimoto teaches all the limitations of claim 1 above.
	Arimoto also teaches wherein the control circuitry is configured to place the second portion in an inhibited state response to the determination that the second portion failed the performance test.  Examiner’s note: “response” is being interpreted as  “in response” or “responsive to” (Fig 1) plus “If such replacement scheme is applied to a particular memory array MAm, this particular memory array Mam can be replaced as a whole with spare memory array SMA. Thus, this replacement arrangement enables both the word line by word line replacement and the array by array replacement. When the word line by word lines replacement is performed, switching element SW1 is rendered conductive and fuse elements Fl-F4 are all conductive. If the memory array by memory array replacement is performed, switching element SW1 is made conductive and a fuse element Fu corresponding to a defective memory array MAu having an impermissible leak current caused is cut off or blown off to suppress current consumption therein” (Col 9, Lines 38 – 50).

Regarding claim 7 –
	Arimoto teaches all the limitations of claim 1 above.
	Arimoto also teaches wherein the control circuitry is configured to set a circuit fuse to a first setting to designate the second portion as inactive, (Fig 1) plus “If the memory array by memory array replacement is performed, switching element SW1 is made conductive and a fuse element Fu corresponding to a defective memory array MAu having an impermissible leak current caused is cut off or blown off to suppress current consumption therein” (Col 9, Lines 45 – 50).

Regarding claim 8 –
	Arimoto teaches all the limitations of claim 7 above.
	Arimoto also teaches wherein the control circuitry is configured set a circuit fuse to a second setting to designate the first portion as active, (Fig 1) plus “If the memory array by memory array replacement is performed, switching element SW1 is made conductive and a fuse element Fu corresponding to a defective memory array MAu having an impermissible leak current caused is cut off or blown off to suppress current consumption therein” (Col 9, Lines 45 – 50).

Regarding claim 9 –
	Arimoto teaches (an) apparatus, comprising: a memory array comprising: a plurality of portions, each comprising a plurality of memory cells; “semiconductor memory device according to the present invention includes a plurality of memory arrays each having memory cells arranged in rows and columns” (Col 6, Lines 11-13).
	Arimoto also teaches control circuitry of a system controller coupled to the first portion and the second portion, wherein the control circuitry is configured to: (Fig 3) plus “FIG. 3 shows a configuration of replacement control circuit for replacing a defective word line employed in the present invention” (Col 6, Lines 57-59).
	In addition, Arimoto teaches receive results of a performance test performed on each of the plurality of portions; designate any portions of the plurality of portions that failed the performance test as inactive using a first fuse setting; “The testing method of the present invention includes the steps of performing standby current test on a memory array basis, replacing a defective memory array with a spare memory array if a defective array is present” (Col 6, Lines 36-39) plus “If the memory array by memory array replacement is performed, switching element SW1 is made conductive and a fuse element Fu corresponding to a defective memory array MAu having an impermissible leak current caused is cut off or blown off to suppress current consumption therein” (Col 9, Lines 45 – 50).
	Arimoto also teaches designate any portions of the plurality of portions that passed the performance test as active using a second fuse setting, “The testing method of the present invention includes the steps of performing standby current test on a memory array basis, replacing a defective memory array with a spare memory array if a defective array is present” (Col 6, Lines 36-39) plus “If the memory array by memory array replacement is performed, switching element SW1 is made conductive and a fuse element Fu corresponding to a defective memory array MAu having an impermissible leak current caused is cut off or blown off to suppress current consumption therein” (Col 9, Lines 45 – 50).

Regarding claim 10 –
	Arimoto teaches the limitations of claim 9 above.
	Arimoto also teaches wherein the control circuitry is configured to designate any portions of the plurality of portions as inactive without designating the memory array as inactive, “As far as different memory arrays have defective word lines of different numbers (row addresses), spare memory array SMA can replace all the defective word lines with spare word lines, so that such defective word lines can all be repaired” (Col 9, Lines 33 – 37).

Regarding claim 11 –
	Arimoto teaches the limitations of claim 9 above.
	Arimoto also teaches wherein the control circuitry is configured to re- map any address corresponding to any portions of the plurality of portions designated as inactive such that the address maps to a portion of the plurality of portions designated as active, (Fig 1) plus “If such replacement scheme is applied to a particular memory array MAm, this particular memory array Mam can be replaced as a whole with spare memory array SMA. Thus, this replacement arrangement enables both the word line by word line replacement and the array by array replacement. When the word line by word lines replacement is performed, switching element SW1 is rendered conductive and fuse elements Fl-F4 are all conductive. If the memory array by memory array replacement is performed, switching element SW1 is made conductive and a fuse element Fu corresponding to a defective memory array MAu having an impermissible leak current caused is cut off or blown off to suppress current consumption therein” (Col 9, Lines 38 – 50).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5519657-(Arimoto), in view of U.S. Patent Publication 20200159424-(Shah et al.) [herein “Shah”].
Regarding claim 3 –
	Arimoto teaches all the limitations of claim 1 above.
	Arimoto does not teach wherein the first portion is a first deck of the memory array and wherein the second portion is a second deck of the memory array.
	Shah, however teaches wherein the first portion is a first deck of the memory array and wherein the second portion is a second deck of the memory array, “In one example, the average RBERs are different for different decks because the RBER associated with the electrical distances may be different for different decks. For example, assuming that each deck includes partitions that may have electrical distances between ED1 and ED10, the RBER for ED 1 in deck 3 may be significantly lower than the RBER for EDI in deck 2. Because of the variance in RBERs for different decks, some decks may exhibit unacceptably high error rates. In the example of FIG. SB, Deck 2 may exhibit an error rate that exceeds acceptable limits, while the other decks may have acceptable error rates.” (Page 5, Paragraph [0055]).
Arimoto and Shah are analogous art because they are both directed to advanced methods of managing memory devices with multiple storage units or arrays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the array testing and mapping techniques of Arimoto with the virtual deck mapping for stacked memory devices of Shah, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to map internal memory components based on testing results.

Regarding claim 5 –
	Arimoto teaches all the limitations of claim 1 above.
	Arimoto does not teach wherein the control circuitry is included in a system controller coupled to the first portion and the second portion.
	Shah, however teaches wherein the control circuitry is included in a system controller coupled to the first portion and the second portion, (Fig 11) plus “The system 1100 includes a memory controller 1130, which represents logic to interface with memory 1120 and manage access to data stored in the memory” (Page 7, Paragraph [0074]).
Arimoto and Shah are analogous art because they are both directed to advanced methods of managing memory devices with multiple storage units or arrays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the array testing and mapping techniques of Arimoto with the virtual deck mapping for stacked memory devices of Shah, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to map internal memory components based on testing results.

Regarding claim 13 –
	Arimoto teaches the memory array comprising a plurality of portions, including: a first portion comprising a first plurality of memory cells; and a second portion comprising a second plurality of memory cells; “semiconductor memory device according to the present invention includes a plurality of memory arrays each having memory cells arranged in rows and columns” (Col 6, Lines 11-13).
	Arimoto also teaches designating each of the plurality of portions as active or inactive responsive to the performance test, wherein designating the plurality of portions includes: designating the first portion as active responsive to determining that the first portion exceeded a performance test threshold; (Fig 3) plus “FIG. 3 shows a configuration of replacement control circuit for replacing a defective word line employed in the present invention” (Col 6, Lines 57-59)  plus  “The testing method of the present invention includes the steps of performing standby current test on a memory array basis, replacing a defective memory array with a spare memory array if a defective array is present” (Col 6, Lines 36-39).
	In addition, Arimoto teaches designating the second portion as inactive responsive to determining that the second portion did not exceed the performance test threshold, (Fig 3) plus “FIG. 3 shows a configuration of replacement control circuit for replacing a defective word line employed in the present invention” (Col 6, Lines 57-59)  plus  “The testing method of the present invention includes the steps of performing standby current test on a memory array basis, replacing a defective memory array with a spare memory array if a defective array is present” (Col 6, Lines 36-39).
	Arimoto does not teach (a) method, comprising: performing a performance test on a memory array indicated as having a first capacity and a first density.
	Shah, however teaches (a) method, comprising: performing a performance test on a memory array indicated as having a first capacity and a first density, “RBER is then determined by running a test to operate the memory system and measuring the RBER resulting from the test” (Page 7, Paragraph [0070]).
Arimoto and Shah are analogous art because they are both directed to advanced methods of managing memory devices with multiple storage units or arrays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the array testing and mapping techniques of Arimoto with the virtual deck mapping for stacked memory devices of Shah, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to map internal memory components based on testing results.

Regarding claim 14 –
	The combination of Arimoto and Shah teaches all the limitations of claim 13 above.
	Shah also teaches wherein performing the performance test includes determining a bit error rate associated with each of the plurality of portions, “RBER is then determined by running a test to operate the memory system and measuring the RBER resulting from the test” (Page 7, Paragraph [0070]).

Regarding claim 15 –
	The combination of Arimoto and Shah teaches all the limitations of claim 14 above.
	Shah also teaches wherein the method includes determining that the second portion did not exceed the performance test threshold responsive to a determination that the determined bit error rate associated with the second portion exceeds a bit error rate threshold, “For example, memory accesses to one deck may result in an RBER that is lower than average, while memory accesses to another deck may result in an RBER that is above average and possibly outside acceptable limits” (Page 1, Paragraph [0024]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5519657-(Arimoto), in view of U.S. Patent Publication 20200235117-(Horibe et al.) [herein “Horibe”].
Regarding claim 6 –
	Arimoto teaches all the limitations of claim 1 above.
	Arimoto does not teach wherein the control circuitry is on a die of the memory array. 
	Horibe, however teaches wherein the control circuitry is on a die of the memory array, “A semiconductor device of an embodiment includes a control circuit arranged on a substrate, … a memory …” (Page 1, Paragraph [0012]).
Arimoto and Horibe are analogous art because they are both directed to advanced methods of managing memory devices with multiple storage units or arrays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the array testing and mapping techniques of Arimoto with the control circuitry localized in the stacked memory device of Horibe, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a higher-performance system able to map internal memory components based on testing results.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5519657-(Arimoto), in view of U.S. Patent Publication 20190294368-(Hiraishi).
Regarding claim 12 –
	Arimoto teaches all the limitations of claim 11 above.
	Arimoto does not teach wherein the control circuitry is configured to write the re-mapping to a fuse table.
	Hiraishi, however teaches wherein the control circuitry is configured to write the re-mapping to a fuse table, “The memory cell array 130 may include a read only memory (ROM) fuse block FB. The ROM fuse block FB may be divided into the number of blocks (n) and may be provided respectively for the blocks Bl to Bn. The ROM fuse block FB holds a plurality of items of flag information respectively for the blocks Bl to Bn” (Page 2, Paragraph [0037]).
Arimoto and Hiraishi are analogous art because they are both directed to advanced methods of managing memory devices with multiple storage units or arrays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the array testing and mapping techniques of Arimoto with the fuse table/block of Hiraishi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a higher-performance system able to map internal memory components based on testing results.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5519657-(Arimoto), in view of U.S. Patent Publication 20200159424-(Shah et al.) [herein “Shah”], and further in view of U.S. Patent Publication 20110002153-(Gravez et al.) [herein “Gravez”].
Regarding claim 16 –
	The combination of Arimoto and Shah teaches all the limitations of claim 13 above.
	The combination of Arimoto and Shah does not teach wherein the method includes indicating the memory array as having a second capacity responsive to designating the plurality of portions.
	Gravez, however teaches wherein the method includes indicating the memory array as having a second capacity responsive to designating the plurality of portions, “information relating to a total memory capacity particular to all the memory circuits included within the stack and where the individual result of the validity test corresponds to a valid in operation state is written within a predetermined memory address of the first memory circuit included within the stack” (Page 4, Paragraph [0089]).
Arimoto, Shah and Gravez are analogous art because they are all directed to advanced methods of testing and characterizing memory devices with multiple storage units or arrays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the array testing and mapping techniques of Arimoto with the virtual deck mapping for stacked memory devices of Shah and the device characterization techniques of Gravez, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to better characterize stacked memory devices in manufacturing testing.

Regarding claim 17 –
	The combination of Arimoto and Shah teaches all the limitations of claim 13 above.
	The combination of Arimoto and Shah does not teach wherein the method includes indicating the memory array as having a second density responsive to designating the plurality of portions.
	Gravez, however teaches wherein the method includes indicating the memory array as having a second density responsive to designating the plurality of portions, “information relating to a total memory capacity particular to all the memory circuits included within the stack and where the individual result of the validity test corresponds to a valid in operation state is written within a predetermined memory address of the first memory circuit included within the stack” (Page 4, Paragraph [0089]).
Arimoto, Shah and Gravez are analogous art because they are all directed to advanced methods of testing and characterizing memory devices with multiple storage units or arrays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the array testing and mapping techniques of Arimoto with the virtual deck mapping for stacked memory devices of Shah and the device characterization techniques of Gravez, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to better characterize stacked memory devices in manufacturing testing.

Regarding claim 18 –
	The combination of Arimoto and Shah teaches all the limitations of claim 13 above.
	The combination of Arimoto and Shah does not teach wherein the method includes grading the memory array based on a subset of the plurality of portions of the memory array designated as active.
	Gravez, however teaches wherein the method includes grading the memory array based on a subset of the plurality of portions of the memory array designated as active, “information relating to a total memory capacity particular to all the memory circuits included within the stack and where the individual result of the validity test corresponds to a valid in operation state is written within a predetermined memory address of the first memory circuit included within the stack” (Page 4, Paragraph [0089]).
Arimoto, Shah and Gravez are analogous art because they are all directed to advanced methods of testing and characterizing memory devices with multiple storage units or arrays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the array testing and mapping techniques of Arimoto with the virtual deck mapping for stacked memory devices of Shah and the device characterization techniques of Gravez, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to better characterize stacked memory devices in manufacturing testing.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5519657-(Arimoto), in view of U.S. Patent Publication 20200159424-(Shah et al.) [herein “Shah”], and further in view of U.S. Patent Publication 20140107822-(Chadwick et al.) [herein “Chadwick”].
Regarding claim 20 –
	The combination of Arimoto and Shah teaches all the limitations of claim 13 above.
	The combination of Arimoto and Shah does not teach wherein the method includes setting the performance test threshold based on a customer preference.
	Chadwick, however teaches wherein the method includes setting the performance test threshold based on a customer preference, (Fig 5, Item 134 “Packaging & Assembly for different customer or applications” and items 137 a, 137b and 137c).
Arimoto, Shah and Chadwick are analogous art because they are all directed to advanced methods of testing and characterizing memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the array testing and mapping techniques of Arimoto with the virtual deck mapping for stacked memory devices of Shah and the customer-based test of Chadwick, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to better characterize stacked memory devices in manufacturing testing.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5519657-(Arimoto), in view of U.S. Patent Publication 20200159424-(Shah et al.) [herein “Shah”], in view of U.S. Patent Publication 20110002153-(Gravez et al.) [herein “Gravez”], and further in view of U.S. Patent 9613715-(Frayer et al.) [herein “Frayer”].
Regarding claim 19 –
	The combination of Arimoto, Shah and Gravez teaches all the limitations of claim 18 above.
	The combination of Arimoto, Shah and Gravez does not teach wherein the method includes assigning, based on the subset of the plurality of portions of the memory array designated as active, a grading of one of the first density and a second grade; and a second density and a first grade.
	Frayer, however teaches wherein the method includes assigning, based on the subset of the plurality of portions of the memory array designated as active, a grading of one of the first density and a second grade; and a second density and a first grade, “an extensive amount of testing is performed to bin memory die ( e.g., NVM die 140, FIG. 1A) into different grades (e.g., based on the fraction of working, or functional, memory elements within such memory die) prior to incorporating the memory die into a larger memory device (e.g., memory module 102, FIG. 1A). For example, memory elements that are, as-manufactured, severely compromised often fail a so-called "burn-in" test, resulting in 15 portions of memory die ( e.g., pages, blocks, die planes) that are unusable. These portions of memory die are typically ignored once the memory die is incorporated into a storage system. When a memory die includes a large number of unusable portions, the result is a lower grade for the memory die” (Col 3, Lines 7-21).
Arimoto, Shah, Gravez and Frayer are analogous art because they are all directed to advanced methods of testing and characterizing memory devices with multiple storage units or arrays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the array testing and mapping techniques of Arimoto with the virtual deck mapping for stacked memory devices of Shah and the device characterization techniques of Gravez plus the characterization techniques of Frayer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to better characterize stacked memory devices in manufacturing testing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111                                                                                                                                                                                                        /APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111